Citation Nr: 1743809	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-19 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1980 to January 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for sinusitis.

In February 2009, the Veteran filed a notice of disagreement, and in February 2011 was issued a statement of the case and perfected his appeal to the Board.

In July 2016, the Board remanded the appeal for further development, specifically to include obtaining VA treatment records and to afford the Veteran a new VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a sinus disability that first manifested during service and has continued since service.

A March 2007 VA examination provides evidence of treatment for a sinus disability and in October 2010 on examination, the Veteran was diagnosed with chronic rhinosinusitis and nasal septal deviation.

A June 2015 Disability Benefits Questionnaire (DBQ) noted a diagnosis for both chronic sinusitis and allergic rhinitis from 1990.  The internist reported in the remarks that for the VA established diagnosis of allergic rhinitis, the diagnosis is changed and it is a new and separate diagnosis.  She also noted that the Veteran has signs and symptoms of sinusitis.

To clear up any ambiguity concerning the statements regarding the Veteran's allergic rhinitis and chronic sinusitis as reported in the June 2015 DBQ report, and to determine whether sinusitis was etiologically related to the Veteran's service, the Board issued a remand for an additional opinion.  The examiner was asked to opine whether the previously diagnosed allergic rhinitis was an incorrect diagnosis, or is it a disability that is concurrently manifested with the diagnosed sinusitis; and whether sinusitis was caused or aggravated by service connected rhinitis, to include as a result of medication taken for treatment.

In August 2016, a VA examiner provided a medical opinion as to the etiology of the Veteran's sinusitis.  The examiner thoroughly reviewed the records and opined that the Veteran's sinusitis was less likely than not incurred in or caused by an in-service injury, event or illness.  The examination report noted that the service records do not document a chronic on-going treatment or condition for chronic sinusitis.  The Veteran was seen for rhinitis which the examiner stated is a distinct and separate diagnosis.  The examiner concluded that previously diagnosed rhinitis is the correct diagnosis and the Veteran's current sinusitis is a co-morbid condition that is not related to service.

The examiner however failed to provide sufficient rationale to support his conclusion as directed in the remand to the AOJ, and did not consider relevant lay evidence in the record, therefore the Board finds the medical opinion to be inadequate and another remand is necessary to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).









Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate specialist physician regarding the etiology of the Veteran's sinusitis.  If the physician determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  The claims folder must be made available to and be reviewed by the physician in conjunction with the examination.  All tests deemed necessary should be conducted.

The physician must opine as to whether the Veteran's chronic sinusitis was at least as likely as not (50 percent or greater probability) caused by, or otherwise the result of, a disease or injury in service.

The physician must further opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sinusitis was either (a) caused or (b) aggravated by his service connected allergic rhinitis, to include as a result of medication taken for treatment thereof.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for sinusitis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

All opinions are to be accompanied by a rationale consistent with the evidence of record. 

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

